Appellant was convicted in the district court of Shelby county of possessing equipment for making intoxicating liquor. But one question will be noticed.
Under Section 1 of the Dean Law it was made penal to possess equipment for making spirituous, vinous or malt liquor, or other intoxicant, and the prosecution and conviction herein was under said Section 1. Said Sections 1 and 2 were amended by what is Chapter 61, Acts First and Second Called Sessions, Thirty-seventh Legislature. An examination of said amended statutes discloses that possession of such equipment is not enumerated in the forbidden acts. This constitutes a repeal of the law under which appellant was convicted, and under our statutes and all of our decisions we have no option but to direct that this case be reversed and dismissed. Art. 16, Vernon's P.C.; Holden v. State, 1 Texas Crim. App. 225; Harold v. State, 16 Texas Crim. App. 157; State v. Andrews, 20 Tex. 230; Chambers v State,25 Tex. 307.
The cause will be reversed and ordered dismissed.
Reversed and dismissed.
(A number of subsequent cases were reversed and dismissed for the same reason as stated in this opinion, and are therefore not reported. — REPORTER).